ORDER

PER CURIAM.
Plaintiff Gully Transportation, Inc. (“Gully”) appeals from the judgment of the trial court after a jury verdict which awarded property damages to Gully and damages for wrongful death on the counterclaim of defendant Bayne Sommers, personal representative (“personal representative”) of the Estate of Margaret C. Leeper (“estate”). This case resulted from an accident in which a tractor-trailer belonging to Gully struck and killed Margaret C. Leeper (“decedent”). The tractor-trailer overturned and sustained property damage and damage to its cargo of corn syrup, which had to be cleaned up at *929the expense of Gully. Gully contends that the jury verdict was arbitrary and a product of passion and prejudice. Gully further contends that the jury’s finding on Gully’s negligence was against the manifest weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).